I cannot agree that the certificate of nomination of the respondent had the effect of creating a new political party. This places an interpretation on the designation thereon of "Real Democrat" which is not in accord with the facts or the realities of the case. The respondent had been a candidate in the primary for nomination on the Democratic ticket. There is no reason for believing that he abandoned this party when he filed the certificate of nomination as a "Real Democrat" or that he intended thereby to become the nominee of a new political party by that name. The reasonable construction of the designation is that the respondent and his signers attempted to emphasize his allegiance to the Democratic party and its principles and that he was a genuine or honest
Democrat. Under the view adopted in the majority opinion, *Page 146 
these people now find that the words they used to express that idea have been given the exactly opposite effect. Of course the word "Real" had no place on the certificate and should not be permitted to appear on the ballots, but the remedy is to strike it, not to give it an effect which defeats the purpose for which the certificate was filed.
Section 205.72 (§ 601-6[7]l) has no application. The provision that no person shall "be named on the official ballot as the candidate of any political party other than that whose certificate of his nomination was first properly filed," when read in the light of the purpose and full context of the section, means only that when a person has improperly filed certificates as a candidate for the same office in more than one political party, the certificate first properly filed shall control and that he shall be a candidate only of the political party named therein.